Citation Nr: 0517879	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-27 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1950 to April 
1954, and from September 1954 to September 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the veteran's claim for 
service connection for a "nervous condition."  In the 
February 204 decision, the RO held that the veteran suffered 
from a major depressive disorder and denied service 
connection for this disability.  Based on March and April 
2004 statements and the submission of records showing that 
the veteran has been diagnosed with PTSD, the Board has 
listed the issued as entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f).

Service records show that the veteran was awarded a purple 
heart for wounds received in action and service connection 
has been established for residuals of shell fragment wounds 
to his cheeks and nose.

Post-service medical records show treatment for various 
psychiatric disorders; predominantly depression.  May and 
December 2003, and March 2004 VA psychiatry notes indicated 
assessments of major depressive disorder, rule out PTSD.  A 
private hospitalization record dated in December 2003 
reflects that the veteran was diagnosed with PTSD.  The 
discharge summary indicates that the veteran received 
psychiatric treatment for approximately one week, during 
which time he recounted flashbacks and nightmares related to 
his experiences in Korea, inability to sleep, severe anxiety 
and suicidal ideations.  He was diagnosed with recurrent 
severe major depression and PTSD, and he was advised to 
continue treatment following his discharge from the hospital.

The veteran appears to be claiming entitlement to service 
connection for PTSD based primarily on two incidents.  The 
first incident that the veteran cites as a stressor for his 
PTSD involved a September 1950 incident in which his truck 
was either involved in an accident or was hit by enemy fire, 
and resulted in the veteran and his truck falling into a 
river.  The second incident involved a facial wound incurred 
by enemy action in November 1950.  The veteran's service 
medical records reflect this injury and subsequent 
hospitalization for shrapnel fragments in the left side of 
his face.  The Board also notes that the veteran received a 
Purple Heart citation for this wound.

The veteran's service medical records establish that the 
veteran sustained shrapnel wounds in his face due combat with 
the enemy and the claimed stressor is related to that combat.  
The Board therefore finds that the veteran in this case is a 
combat veteran and his lay testimony is sufficient to 
establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f).

Given that the veteran's stressors in this case have been 
established, it is the Board's judgment that the veteran 
should undergo a VA psychiatric examination to diagnose or 
rule out PTSD under the standards of DSM-IV.

Accordingly, this case will be REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him since his release from active duty 
for psychiatric problems.  The RO 
should then obtain copies of the 
related medical records that are not 
already in the claims file.

2.  The veteran should be scheduled for 
a psychiatric examination for the 
purpose of ascertaining the nature and 
etiology of any acquired psychiatric 
disorder.  The veteran's claims folder 
is to be furnished to the examiner.  
The examination is to include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation.  Any 
indicated diagnostic studies, including 
psychological testing and PTSD sub-
scales, must also be accomplished.  The 
psychiatrist should provide opinions as 
to the following:

?	The diagnosis or diagnoses, 
specifically stating whether the 
veteran meets the DSM-IV criteria 
for a diagnosis of PTSD; and
?	The relationship, if any, between 
any current psychiatric disorder 
and the veteran's military 
service.

3.  Then, after ensuring any other 
necessary development has been 
completed, the RO should readjudicate 
the claim for service connection for a 
psychiatric disorder.  If the decision 
remains adverse to the veteran, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.

Thereafter, the RO should return the case to the Board for 
appellate disposition, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

